DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-35) in the reply filed on 11/16/2021 is acknowledged.
Currently, claims 1-5, 8-35 are pending and examined. 
Claims 6, 7 and 36-44 have been withdrawn.
Specification
The disclosure is objected to because of the following informalities: in par. [0001] after “May 15, 2018” should be inserted -- now Patent No. 10,689,844 --.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-31 and 40-43 of U.S. Patent No. 10,689,844. Although the claims at issue are not identical, they are not patentably distinct from each other because all structures of the instant claims are encompassed within the patented claims.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 14, 16-27 and 29-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2003/0089057 Wiechecki et al. (‘Wiechecki’).
Re claim 1: Wiechecki discloses a wall panel 44, comprising: a first upright post 58; a second upright post 58; a lower stretcher 60 for connecting the first upright post 58 to the second upright post 58; an upper stretcher 60 for connecting the first upright post 58 to the second upright post 58; at least one frame 62/64/66 for placement within the first upright post 58, the second upright post 58, the lower stretcher 60, and the upper stretcher 60; and a first retractable latch 132 located on the at least one frame 66, the first retractable latch 132 adapted to engage at least one of the first upright post 58, second upright post 58, lower stretcher 60, or upper stretcher 60, wherein the first retractable latch 132 is configured to retract and extend with respect to the at least one frame 66 (Fig. 8).
Re claim 2: wherein the at least one frame 66 comprises a trench (wherein 140 points to, Fig. 8) on a lower surface; a rail 178 on an upper surface; a first side surface 142; and a second side surface 142 opposing the first side surface 142.
Re claim 3: wherein the first retractable latch 132 is located on the rail 178 and comprises an angled surface (Fig. 5B) configured to be resiliently depressed upon engagement with the upper stretcher 60.
Re claim 4: wherein the first retractable latch 132 is located on the first side surface and is configured to be retracted by a first slide 130 located on the rail 56; and wherein the first retractable latch 132 is configured to engage a first slot 200 in the first upright post.
Re claim 5: wherein the first retractable latch 132 comprises a spring-loaded latch (Fig. 5C).
Re claim 8: wherein the at least one frame 64/66 comprises a lower frame, a middle frame, and an upper frame (Fig. 8).
Re claim 10: wherein the first retractable latch is located on a side surface of the lower frame.

Re claim 12: wherein the first retractable latch is located on a side surface of the middle frame.
Re claim 13: wherein the upper frame comprises a trench on a lower surface, a rail on an upper surface; and wherein the first retractable latch is located on the rail and comprises an angled surface configured to be depressed upon engagement with the upper stretcher.
Re claim 14: further comprising at least one first hook slot 80 in the first upright post 58 and at least one second hook slot 80 in the second upright post 58; wherein the at least one first hook slot 80 and the at least one second hook slot 80 are configured to receive at least one first hook and at least one second hook located on opposing side surfaces of the lower stretcher or the upper stretcher (Figs. 4A-4B).
Re claim 15: wherein at least one of the lower stretcher 60 and the upper stretcher 60 further comprise a first plurality of openings  on a first side surface and a second plurality of openings on a second side surface; wherein the first plurality of openings is configured to align with at least one opening on the first upright post; wherein the second plurality of openings is configured to align with at least one opening on the second upright post; and wherein the at least one opening on the first upright post, the first plurality of openings, the second plurality of openings, and the at least one opening on the second upright post are configured to receive and route cables through the wall panel.
Re claim 16: further comprising at least one cover 250/226 placed on an outer surface of the lower stretcher (Fig. 1).
Re claim 17: wherein the cover 250/226 comprises at least one clip 220 configured to engage an outer surface of the lower stretcher.
Re claim 18: wherein the cover 250/226 comprises at least one snap (Fig. 18A) configured to engage an outer surface of the lower stretcher.

Re claim 20: wherein the first retractable latch 132 and the second retractable latch 132 are simultaneously retracted to align with the first upright post 58 and the second upright post 58, and wherein the first retractable latch 132 and the second retractable latch 132 are simultaneously released to engage the first upright post 58 and the second upright post 58.
Re claim 21: wherein the at least one frame houses a panel of at least one of plastic (see par. [0124]), clear glass, frosted glass, sound insulating foam, sound dampening material, fabric wrapped fiberglass, or medium density fiberboard.
Re claim 22: wherein at least one of the lower stretcher 60 or the at least one frame 64 comprises a rail; wherein the rail comprises a first angled surface (near wherein 64 points to, Fig. 3C) and a second angled surface (e.g. on other side of the frame 64) connected by a substantially horizontal surface; and wherein the rail is configured to mate with a trench on an adjacent part (Fig. 3C).
Re claim 23: wherein the at least one frame 64 comprises a trench (near wherein bolts are located); wherein the trench comprises a first angled surface (wherein near 64 points to) and a second angled surface (e.g. on other side of the frame) connected by a substantially horizontal surface; and wherein the trench is configured to mate with a rail on an adjacent part (Fig. 3C).
Re claim 24: wherein the lower stretcher 60 comprises a rail (near wherein 60 points to, Fig. 3C) on an upper surface thereof configured to mate with a trench on the at least one frame to provide engagement between the lower stretcher and the at least one frame 64.
Re claim 25: wherein the trench (near wherein bolts are located) is generally concave (next to 64) and the rail is generally convex.

Re claim 28: further comprising a third upright post; a door hanger configured to engage the first upright post, the second upright post, and the third upright post; a door configured to slidingly engage the door hanger; and wherein the door slides along the door hanger between an open position where the door is located between the first upright post and the second upright post and a closed position where the door is located between the second upright post and the third upright post.
Re claim 29: Wiechecki discloses a frame (Fig. 3A) for a wall panel, comprising: an upper surface 60, a lower surface 60, a first side surface 58, and a second side surface 58 opposing the first side surface; a rail 56 located on the upper surface; a trench 64 located on the lower surface; and a first retractable latch 132 and a second retractable latch 132, wherein the first retractable latch 132 and the second retractable latch 132 are each located on the rail 56 (Fig. 5B).
Re claim 30: wherein at least one of the rail or the trench 64 comprise a first angled surface (near 142 points to) and a second angled surface (near 34) connected by a substantially horizontal surface (e.g. a portion between the angled surfaces, Fig. 3B).
Re claim 31: wherein a cross-section of the trench 34 is such that the trench is configured to engage a rail of an adjacent frame (Fig. 3C).

Re claim 33: wherein the first retractable latch 132 and the second retractable latch 132 each comprises an angled surface (wherein 124 points to, Fig. 5B) configured to be depressed upon engagement with an upper stretcher.
Re claim 34: wherein the first retractable latch 132 and the second retractable latch 132 are located on the first and second side surfaces 58/58, respectively; and wherein the first retractable latch 132 is configured to be retracted by a first slide 130 and the second retractable latch 132 is configured to be retracted by a second slide 130; and wherein the first slide 130 and the second slide 130 are located on the rail 56.
Re claim 35: wherein the first retractable latch 132 comprises a spring- loaded latch (see Fig. 5B) and the second retractable latch 132 comprises a spring-loaded latch (Fig. 5B).
Allowable Subject Matter
Claims 9-13, 15, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale